Exhibit 10.2

 

SeraCare Life Sciences, Inc.

 

Registration Rights Agreement

 

June    , 2004

 

TO EACH OF THE PURCHASERS

NAMED ON THE SIGNATURE PAGES

HEREOF

 

Ladies and Gentlemen:

 

SeraCare Life Sciences, Inc., a California corporation (the “Company”), proposes
to issue and sell to the Purchasers (as defined herein) upon the terms set forth
in the Subscription Agreement (as defined herein) shares (the “Shares”) of its
common stock, no par value (the “Common Stock”). As an inducement to the
Purchasers to enter into the Subscription Agreement and in satisfaction of a
condition to the obligations of the Purchasers thereunder, the Company agrees
with each Purchaser as follows:

 

1. Definitions.

 

(a) Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Subscription Agreement. As used in this Agreement, the
following defined terms shall have the following meanings:

 

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in Orange County, California are
authorized or obligated by law or executive order to close.

 

“Closing Date” has the meaning in the Subscription Agreement.

 

“Closing Price” as of any date means the closing price of one share of Common
Stock as reported by the Nasdaq National Market (or, if not then listed on the
Nasdaq National Market, then on the Nasdaq SmallCap Market or the OTCBB, as
applicable) on such date.



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“Common Stock” means the Company’s common stock, no par value per share.

 

“Delay Conditions” means (i) the Company is in possession of material non-public
information the disclosure of which would have a material adverse effect on the
business, financial condition or results of operations of the Company or (ii)
the Board of Directors of the Company determines in good faith that as a result
of the occurrence or existence of any pending corporate development with respect
to the Company, a failure by the Company to cause (A) the Shelf Registration
Statement ceasing to be effective, or (B) a Prospectus thereunder ceasing to be
usable, as the case may be, would have a material adverse effect on the
business, financial condition or results of operations of the Company. The Delay
Conditions shall be deemed to no longer exist if (x) in the case of clause (i)
above, the Board of Directors of the Company determines in good faith that the
disclosure of such material information would not be prejudicial to or contrary
to the interest of the Company and (y) in the case of clause (ii) above, the
Board of Directors of the Company determines in good faith that such delay or
cessation is no longer appropriate.

 

“Effectiveness Period” has the meaning assigned thereto in Section 2(c) hereof.

 

“Effective Time” means the date on which the Commission declares the Shelf
Registration Statement effective or on which the Shelf Registration Statement
otherwise becomes effective.

 

“Electing Holder” has the meaning assigned thereto in Section 3(a) hereof.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Filing Deadline Date” means the 90th day immediately following the Closing
Date.

 

“holder” means, when used with respect to any Security, the record holder of
such Security.

 

“NASD Rules” means the Rules of the National Association of Securities Dealers,
Inc., as amended from time to time.

 

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire, substantially in the form of Exhibit A attached
hereto, relating to the Securities.

 

“person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

2



--------------------------------------------------------------------------------

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act)
included in the Shelf Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Shelf Registration Statement and by
all other amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by the Company under the Exchange Act and incorporated
by reference therein.

 

“Purchasers” means the Purchasers named on the signature pages of the
Subscription Agreement.

 

“Registrable Securities” means all or any portion of the Securities; provided,
however, that a security ceases to be a Registrable Security when it is no
longer a Restricted Security.

 

“Restricted Security” means any Security except any such Security that (i) the
resale of which has been registered pursuant to an effective registration
statement under the Securities Act and sold in a manner contemplated by the
Shelf Registration Statement, (ii) has been transferred in compliance with Rule
144 under the Securities Act (or any successor provision thereto) such that
after such transfer the transferred securities are no longer “restricted
securities” as such term is defined under Rule 144, or is transferable pursuant
to paragraph (k) of Rule 144 (or any successor provision thereto) or (iii) has
otherwise been transferred and a new Security not subject to transfer
restrictions under the Securities Act has been delivered by or on behalf of the
Company.

 

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Security” shall mean a Share.

 

“Shelf Registration” means a registration effected pursuant to Section 2 hereof.

 

“Shelf Registration Statement” means a “shelf” registration statement filed
under the Securities Act providing for the registration of the resale of, on a
continuous or delayed basis by the holders of, all of the Registrable Securities
pursuant to Rule 415 under the Securities Act and/or any similar rule that may
be adopted by the Commission, filed by the Company pursuant to the provisions of
Section 2 of this Agreement, including the Prospectus contained therein, any
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

 

“Subscription Agreement” means the Subscription Agreement, dated as of the date
hereof, between the Company and the Purchasers.

 

3



--------------------------------------------------------------------------------

“underwriter” means any underwriter of Registrable Securities in connection with
an offering thereof under a Shelf Registration Statement.

 

2. Shelf Registration.

 

(a) The Company shall, (1) use its reasonable best efforts to file with the
Commission a Shelf Registration Statement covering to the offer and sale of the
Registrable Securities by or on behalf of the Electing Holders on or prior to
the Filing Deadline Date and (2) use its reasonable best efforts to cause such
Shelf Registration Statement to be declared effective promptly thereafter;
provided, however, that no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the Prospectus for
resales of Registrable Securities unless such holder is an Electing Holder. The
Shelf Registration Statement shall be on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another appropriate form for such
purpose) and shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Shelf Registration
Statement) the “Plan of Distribution” attached hereto as Annex A.

 

(b) If such Shelf Registration Statement covering the Registrable Securities is
not filed with the Commission on or prior to the Filing Deadline Date, then,
notwithstanding any other provision in this Agreement, the Company will make pro
rata payments to each Purchaser, as liquidated damages and not as a penalty, in
an amount per 30-day period equal to 1.0% (or pro rata portion thereof if the
period is less than 30 days) of the aggregate amount paid by such Purchaser on
the Closing Date to the Company for the Shares for the period from the Filing
Deadline Date to the date on which such Shelf Registration Statement is filed.
No such payments shall be payable in respect of any Securities that are not
Registrable Securities. Such payments shall be made to each Purchaser in cash
not later than three Business Days following the end of each 30-day period. Such
payments shall constitute the holders’ exclusive remedy for such events.

 

(c) The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective in order to permit the Prospectus
to be usable by holders for resales of Registrable Securities until the earlier
of (A) the sale under the Shelf Registration Statement of all the Registrable
Securities registered thereunder and (B) all of the Securities ceasing to be
Restricted Securities (such period being referred to herein as the
“Effectiveness Period”).

 

3. Registration Procedures. In connection with the Shelf Registration Statement,
the following provisions shall apply:

 

(a) The Company shall mail the Notice and Questionnaire to the holders of
Registrable Securities. No holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement as of the Effective Time, and
no holder shall be entitled to use the Prospectus for resales of Registrable
Securities at any time unless such holder has returned a completed and signed
Notice and Questionnaire to the Company by the deadline for response set forth
therein; provided, however, holders of Registrable

 

4



--------------------------------------------------------------------------------

Securities shall have at least 10 calendar days from the date on which the
Notice and Questionnaire is first mailed to such holders to return a completed
and signed Notice and Questionnaire to the Company. The term “Electing Holder”
shall mean any holder of Registrable Securities that has returned a completed
and signed Notice and Questionnaire to the Company in accordance with Section
3(a) hereof.

 

(b) The Company shall, if requested by an Electing Holder, furnish to each
Electing Holder, within a reasonable period of time prior to filing with the
Commission, a copy of such Shelf Registration Statement, and shall furnish to
such holders, within a reasonable period of time prior to the filing of any
amendment or supplement to the Prospectus, a copy of such amendment or
supplement and shall reflect in each such document when so filed with the
Commission such comments as such holders reasonably may propose; provided,
however, that the Company shall make the final decision as to the form and
content of each such document and provided further that the Company may omit
from the copy of the Shelf Registration Statement provided to each Electing
Holder information which the Company believes would constitute material and
non-public information.

 

(c) From the date hereof until the end of the Effectiveness Period, the Company
shall (subject to Section 3(i) below) promptly take such action as may be
necessary so that (i) each of the Shelf Registration Statement and any amendment
thereto and the Prospectus and any amendment or supplement thereto (and each
report or other document incorporated by reference therein in each case)
complies in all material respects with the Securities Act and the Exchange Act
and the respective rules and regulations thereunder, (ii) each of the Shelf
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (iii) each of the Prospectus and any amendment or supplement to
the Prospectus does not at any time during the Effectiveness Period include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

(d) The Company shall promptly (but in any event no later than three Business
Days after such occurrence) advise each Electing Holder, and shall confirm such
advice in writing if so requested by any such holder (which notice shall to the
extent deemed appropriate by the Company, be accompanied by an instruction to
suspend the use of the Prospectus until the requisite changes have been made):

 

(i) of the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Shelf
Registration Statement or the initiation of any proceedings for such purpose;

 

(ii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included in the Shelf
Registration Statement for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and

 

5



--------------------------------------------------------------------------------

(iii) if changes in the Shelf Registration Statement or the Prospectus are
required in order that the Shelf Registration Statement and Prospectus do not
contain an untrue statement of a material fact and do not omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading.

 

(e) The Company shall use its reasonable best efforts to prevent the issuance,
and if issued to obtain the withdrawal, of any order suspending the
effectiveness of the Shelf Registration Statement at the earliest possible time.

 

(f) The Company shall furnish to each requesting Electing Holder, without
charge, at least one copy of the Shelf Registration Statement and all
post-effective amendments thereto, and, if such holder so requests in writing,
all reports, other documents and exhibits that are filed with or incorporated by
reference in the Shelf Registration Statement.

 

(g) The Company shall, during the Effectiveness Period, deliver to each Electing
Holder, without charge, as many copies of the Prospectus (including each
preliminary Prospectus) and any amendment or supplement thereto as such Electing
Holder may reasonably request; and the Company consents (except during the
continuance of any event described in Section 3(d) above) to the use of the
Prospectus and any amendment or supplement thereto by each of the Electing
Holders in connection with the offering and sale of the Registrable Securities
covered by the Prospectus and any amendment or supplement thereto during the
Effectiveness Period.

 

(h) Prior to any offering of Registrable Securities pursuant to the Shelf
Registration Statement, the Company shall use its reasonable best efforts to
either (I) cause such securities to be included for listing on the Nasdaq
National Market or (II) (a) register or qualify the registration or
qualification of such Registrable Securities for offer and sale under the
securities or “blue sky” laws of such jurisdictions within the United States as
any Electing Holder may reasonably request, (b) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers and sales in such jurisdictions for so long as may be
necessary to enable any Electing Holder or underwriter, if any, to complete its
distribution of Registrable Securities pursuant to the Shelf Registration
Statement, and (c) take any and all other actions necessary or advisable to
enable the disposition in such jurisdictions of such Registrable Securities;
provided, however, that in no event shall the Company be obligated to (A)
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to so qualify but for this
Section 3(h) or (B) file any general consent to service of process in any
jurisdiction where it is not as of the date hereof so subject.

 

(i) Upon the occurrence of any fact or event contemplated by paragraph 3(d)(ii)
above, the Company shall (subject to the next sentence) promptly prepare a
post-effective amendment or supplement to the Shelf Registration Statement or
the Prospectus, or any document incorporated therein by reference, or file any
other required document so that, as thereafter delivered to purchasers of the
Registrable Securities included

 

6



--------------------------------------------------------------------------------

therein, the Prospectus will not include an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. If
the Company notifies the Electing Holders in accordance with clauses (i) through
(iii) of paragraph 3(d) above to suspend the use of the Prospectus until the
requisite changes to the Prospectus have been made, then each Electing Holder
shall suspend the use of the Prospectus until (i) such Electing Holder has
received copies of the supplemented or amended Prospectus contemplated by the
preceding sentence or (ii) such Electing Holder is advised in writing by the
Company that the use of the Prospectus may be resumed and has received copies of
any additional or supplemental filings that are incorporated by reference in the
Prospectus. Notwithstanding the foregoing, the Company may suspend the use of
the Prospectus and shall not be required to amend or supplement the Shelf
Registration Statement, any related Prospectus or any document incorporated by
reference, for a reasonable period of time, but not to exceed an aggregate of 45
trading days in any 12-month period, if and so long as the Delay Conditions
exist.

 

(j) The Company will use its reasonable best efforts to cause the Common Stock
to be listed on the Nasdaq National Market or other stock exchange or trading
system, if any, on which the Common Stock primarily trades on or prior to the
Effective Time.

 

(k) Subject to this Agreement, the Company shall use its reasonable best efforts
to take all other steps necessary to effect the registration, offering and sale
of the Registrable Securities covered by the Shelf Registration Statement
contemplated hereby.

 

4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by it whether or
not any Shelf Registration Statement is filed or becomes effective and whether
or not any securities are issued or sold pursuant to any Shelf Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include (i) all registration and filing fees with respect to filings required to
be made with the National Association of Securities Dealers, Inc., (ii) fees and
expenses incurred for compliance with securities or Blue Sky laws up to $5,000
for all holders of Registrable Securities, (iii) printing expenses (including
without limitation expenses of printing certificates for Registrable
Securities), (iv) fees and disbursements of counsel for the Company, (v)
Securities Act liability insurance, if the Company desires such insurance, and
(vi) fees and expenses of all other persons retained by the Company. In
addition, the Company shall pay its internal expenses (including without
limitation all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit, and the fees and
expenses incurred in connection with the listing of the Securities on the Nasdaq
National Market. Notwithstanding the foregoing or anything in this Agreement to
the contrary, each holder of the Registrable Securities being registered shall
pay all commissions and underwriting discounts and commissions with respect to
any Registrable Securities sold by it and the fees and disbursements of any
counsel or other advisors or experts retained by such holders (severally or
jointly).

 

7



--------------------------------------------------------------------------------

5. Indemnification and Contribution.

 

(a) Indemnification by the Company.

 

(i) The Company shall indemnify and hold harmless each Electing Holder and each
underwriter, selling agent or other securities professional, if any, which
facilitates the disposition of Registrable Securities, and each of their
respective officers and directors and each person who controls such Electing
Holder, underwriter, selling agent or other securities professional within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each such person being sometimes referred to as an “Indemnified Person”)
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Shelf Registration
Statement or any Prospectus contained therein or furnished by the Company to any
Indemnified Person, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, and

 

(ii) the Company hereby agrees to reimburse such Indemnified Person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable to any such
Indemnified Person in any such case under Section 5(a)(i) above or this Section
5(a)(ii) to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in such Shelf Registration Statement or Prospectus, or
amendment or supplement thereto, in reliance upon and in conformity with written
information relating to such Indemnified Person furnished to the Company by or
on behalf of such Indemnified Person expressly for use therein; provided,
further, however, that the foregoing indemnity agreement with respect to any
Prospectus shall not inure to the benefit of any Indemnified Person who failed
to deliver a final Prospectus or an amendment or supplement thereto (provided by
the Company to the several Indemnified Persons in the requisite quantity and on
a timely basis to permit proper delivery on or prior to the relevant transaction
date) to the person asserting any losses, claims, damages and liabilities and
judgments caused by any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, if such material misstatement or omission
or alleged material misstatement or omission was cured in the final Prospectus
or an amendment or supplement thereto.

 

8



--------------------------------------------------------------------------------

(b) Indemnification by the Holders. Each Electing Holder agrees, as a
consequence of the inclusion of any of such holder’s Registrable Securities in
any Shelf Registration Statement, severally and not jointly, to (i) indemnify
and hold harmless the Company, its directors, officers who sign such Shelf
Registration Statement and each person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, against any losses, claims, damages or liabilities to which the
Company or such other persons may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in such Shelf Registration
Statement or Prospectus, or any amendment or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information relating to
such holder furnished to the Company by or on behalf of such holder expressly
for use therein and (ii) reimburse the Company and its directors and officers
who sign such Shelf Registration Statement for any legal or other expenses
reasonably incurred by the Company and such directors and officers in connection
with investigating or defending any such action or claim as such expenses are
incurred.

 

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) or (b) of this Section 5 of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party under this Section 5, notify such
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party under this Section 5 unless the
indemnifying party is materially prejudiced by the delay. In case any such
action shall be brought against any indemnified party and it shall notify an
indemnifying party of the commencement thereof, such indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party under this Section 5 for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, which consent will not be unreasonably
withheld, effect the settlement or compromise of, or consent to the entry of any
judgment with respect to, any pending or threatened action or claim in respect
of which indemnification or contribution may be sought hereunder (whether or not
the indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

9



--------------------------------------------------------------------------------

6. Miscellaneous.

 

(a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations under this Agreement may result in
material irreparable injury to the Purchasers or the holders of Registrable
Securities for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of any such failure, the Purchasers or any holder of Registrable Securities may
obtain such relief as may be required to specifically enforce the Company’s
obligations hereunder. The Company further agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

(b) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of holders of a majority of the Registrable Securities held by Electing
Holders (excluding Registrable Securities held by the Company or its
Affiliates).

 

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be given as provided in the Subscription Agreement.

 

(d) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(e) Headings. The headings in this agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning, construction or
interpretation hereof.

 

(f) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
California without giving effect to provisions relating to conflicts of law to
the extent the application of the laws of another jurisdiction would be required
thereby. If a Purchaser shall commence a proceeding against the Company, or if
the Company shall commence a proceeding against a Purchaser, to enforce any
provisions of this Agreement, then the prevailing party in such proceeding shall
be reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
proceeding. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of California located in Orange County
and the United States District Court for the Southern District of California for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES

 

10



--------------------------------------------------------------------------------

HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

(g) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.

 

(h) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter hereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted with respect to the Registrable Securities. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

11



--------------------------------------------------------------------------------

Please confirm by signing in the space provided below that the foregoing
correctly sets forth the agreement between the Company and you.

 

Very truly yours, SERACARE LIFE SCIENCES, INC. By:  

 

--------------------------------------------------------------------------------

    Name:     Title: Date:  

July 9, 2004

 

12



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE

 

Accepted and Agreed

 

--------------------------------------------------------------------------------

Name (Print)     By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

Date:      

 

--------------------------------------------------------------------------------

Address:      

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

Telephone:      

 

--------------------------------------------------------------------------------

Facsimile:      

 

--------------------------------------------------------------------------------

 

13



--------------------------------------------------------------------------------

Annex A

 

Plan of Distribution

 

The Selling Stockholders and any of their pledgees, donees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The Selling Stockholders may use any one or more of the
following methods when selling shares:

 

• ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

• block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

• purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

• an exchange distribution in accordance with the rules of the applicable
exchange;

 

• privately negotiated transactions;

 

• to cover short sales made after the date that this Registration Statement is
declared effective by the Securities and Exchange Commission;

 

• broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

• a combination of any such methods of sale; and

 

• any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be

 

14



--------------------------------------------------------------------------------

underwriting commissions or discounts under the Securities Act. Discounts,
concessions, commissions and similar selling expenses, if any, that can be
attributed to the sale of Securities will be paid by the Selling Stockholder
and/or the purchasers.

 

Each Selling Stockholder has represented and warranted to the Company that it
does not have any agreement or understanding, directly or indirectly, with any
person to distribute the Common Stock. The Company has advised each Selling
Stockholder that it may not use shares registered on this Registration Statement
to cover short sales of Common Stock prior to the date on which this
Registration Statement shall have been declared effective by the Securities and
Exchange Commission. If a Selling Stockholder uses this prospectus for any sale
of the Common Stock, it will be subject to the prospectus delivery requirements
of the Securities Act. The Selling Stockholders will be responsible to comply
with the applicable provisions of the Securities Act and Securities Exchange Act
of 1934, as amended, and the rules and regulations thereunder promulgated,
including without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under this
Registration Statement.

 

The Selling Stockholders may only sell the Common Stock if such sales are made
in satisfaction of the requirements for exemption from registration or
qualification under the applicable laws of each applicable state. The Selling
Stockholders may not offer or sell the Common Stock in any state where the offer
or sale is not permitted. The Selling Stockholders will be responsible for
compliance with any applicable state laws governing the resale of the Common
Stock.

 

The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

 

15



--------------------------------------------------------------------------------

EXHIBIT A

 

SeraCare Life Sciences, Inc.

 

Notice of Registration Statement

and

Selling Securityholder Questionnaire

 

(Date)

 

Reference is hereby made to the Registration Rights Agreement (the “Registration
Rights Agreement”) between SeraCare Life Sciences, Inc. (the “Company”) and the
Purchasers named therein. Pursuant to the Registration Rights Agreement, the
Company intends to file with the United States Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-3 (the “Shelf
Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of shares of the
Company’s common stock, no par value (the “Securities”). A copy of the
Registration Rights Agreement is attached hereto. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

 

In order to have Registrable Securities included in the Shelf Registration
Statement, this Notice of Registration Statement and Selling Securityholder
Questionnaire (“Notice and Questionnaire”) must be completed, executed and
delivered to the Company’s counsel at the address set forth herein for receipt
on or before [Insert Deadline for Response]. Beneficial owners of Registrable
Securities who do not complete, execute and return this Notice and Questionnaire
by such date (i) will not be named as selling securityholders in the Shelf
Registration Statement and (ii) may not use the Prospectus forming a part
thereof for resales of Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

 

The term “Registrable Securities” is defined in the Registration Rights
Agreement to mean all or any portion of the Securities; provided, however, that
a security ceases to be a Registrable Security when it is no longer a Restricted
Security.

 

The term “Restricted Security” is defined in the Registration Rights Agreement
to mean any Security except any such Security that (i) the resale of which has
been registered pursuant to an effective registration statement under the
Securities Act and sold in a manner contemplated by the Shelf Registration
Statement, (ii) has been transferred in compliance with

 

16



--------------------------------------------------------------------------------

Rule 144 under the Securities Act (or any successor provision thereto) or is
transferable pursuant to paragraph (k) of such Rule 144 (or any successor
provision thereto), or (iii) has otherwise been transferred and a new Security
not subject to transfer restrictions under the Securities Act has been delivered
by or on behalf of the Company.

 

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and the Registrable Securities listed below
in Item (3). The undersigned, by signing and returning this Notice and
Questionnaire, agrees to be bound with respect to such Registrable Securities by
the terms and conditions of this Notice and Questionnaire and the Registration
Rights Agreement, including without limitation Section 5 of the Registration
Rights Agreement as if the undersigned Selling Securityholder were an original
party thereto.

 

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

QUESTIONNAIRE

 

Certain capitalized terms used in this Questionnaire are defined in Appendix l
attached hereto. Capitalized terms used in this Questionnaire but not defined in
Appendix 1 have the meanings given to them in the accompanying letter.

 

(1)   (a)   Full legal name of Selling Securityholder:        
____________________________________________________________________________________
        (i) Is such Selling Securityholder a:         [    ] Corporation
            [    ] General Partnership         [    ] Individual
               [    ] Limited Partnership         [    ] Other (please specify:
                                         )         (ii) In what state is such
Selling Securityholder organized or domiciled?        

 

___________________________________

    (b) Full legal name of Registered Holder (if not the same as in (a) above)
of Registrable Securities listed in Item (4) below:    
__________________________________________________________________ (2)   Address
for Notices to Selling Securityholder:        
___________________________________        

 

___________________________________

       

 

___________________________________

 

17



--------------------------------------------------------------------------------

Telephone:   ___________________________________ Fax:  
___________________________________ Contact Person:  
___________________________________

 

(3)   Beneficial Ownership of Securities by Another Entity or Individual:    
(a) Is another entity or individual the Beneficial Owner of any Securities?    
[    ] No (skip questions (b)-(e) below)     [    ] Yes (answer questions
(b)-(e) below)     (b) What is the full legal name of such Beneficial Owner?    
_____________________________________________________________     (c) Is such
Beneficial Owner a:     [    ] Corporation             [    ] General
Partnership     [    ] Individual                [    ] Limited Partnership    
[    ] Other (please specify:                                         )     (d)
In what state is such Beneficial Owner organized or domiciled?    
_____________________________________________________________     (e) Please
provide the name, address and telephone number of a contact person for such
Beneficial Owner.    
____________________________________________________________    

 

____________________________________________________________

   

 

____________________________________________________________

   

 

____________________________________________________________

(4)   Beneficial Ownership of Securities:     Except as set forth below in this
Item (4), the undersigned is not a Beneficial Owner of any Securities.     (a)
Number of Registrable Securities (as defined in the Registration Rights
Agreement) Beneficially Owned:                                                  
CUSIP No(s). of such Registrable Securities:
                                                      (b) Number of Securities
other than Registrable Securities Beneficially Owned:    
_____________________________________________________________     CUSIP No(s).
of such other Securities:     ______________________     (c) Number of
Registrable Securities that the undersigned wishes to be included in the Shelf
Registration Statement:    

                                                  CUSIP No(s). of such
Registrable Securities to be included in the Shelf Registration Statement:

 

_____________________________________________________________

 

18



--------------------------------------------------------------------------------

(5) Relationships with the Company:

 

Except as set forth below, neither the Selling Securityholder nor any of its
Affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other Material Relationship with the
Company (or its predecessors or Affiliates) during the past three years.

 

State any exceptions here:

 

(6) Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

____________________________________________________________________________

 

(7)   Broker-Dealer Status:     (a)   Are you a broker-dealer?        

Yes  ¨         No  ¨

    Note:   If yes, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.     (b)   Are you an
affiliate of a broker-dealer?        

Yes  ¨         No  ¨

    (c)   If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?        

Yes  ¨         No  ¨

    Note:   If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

19



--------------------------------------------------------------------------------

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M. The Selling Securityholder also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
the Registration Statement and any amendments or supplements thereto filed with
the SEC pursuant to the Securities Act of 1933, as amended.

 

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (7) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

 

The Selling Securityholder acknowledges that material misstatements and
omissions of material facts in the Registration Statement and any amendments or
supplement thereto may give rise to civil and criminal liabilities to the
Company and to each officer and director of the Company signing the Registration
Statement and to other persons signing such document. As a result, in accordance
with the Selling Securityholder’s obligation under Section 3(a) of the
Registration Rights Agreement to provide such information as may be required by
law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder shall be made in accordance with the Registration
Rights Agreement as follows:

 

(i) to the Company:

 

SeraCare Life Sciences, Inc.

1935 Avenida del Oro, Suite F

Oceanside, CA 92056

Attention: President

 

(ii) with a copy to:

 

O’Melveny & Myers, LLP

114 Pacifica, Suite 100

Irvine, CA 92618-3318

Attention: Andor D. Terner, Esq.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:                     

 

__________________________________________ Selling Securityholder

(Print/type full legal name of beneficial owner of Registrable Securities)

By:  

 

--------------------------------------------------------------------------------

    Name:     Title:

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:

 

O’Melveny & Myers, LLP

610 Newport Center Drive, Suite 1700

Newport Beach, CA 92660

Attention: Megan Gess, Esq.

 

21



--------------------------------------------------------------------------------

APPENDIX I

 

DEFINITIONS

 

For the purpose of this Questionnaire, the following definitions apply:

 

1. Affiliate. As used in Questions 1 - 6, a person is an “Affiliate” of a person
if such person controls, is controlled by, or is under common control with,
another person. Please assume that an “Affiliate” of the Company includes
without limitation, any 5% stockholder of the Company (including any person who
owns, controls, or holds or holds an option to acquire, and has the power to
vote, 5% or more of the Company’s outstanding voting securities). “Control” is
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting securities, by contract or otherwise.

 

As used in Question 7 of this Questionnaire, an “affiliate” of an NASD member
has the following meaning:

 

(1) a company which controls, is controlled by or is under common control with a
member;

 

(2) the term affiliate is presumed to include, but is not limited to, the
following:

 

(a) a company will be presumed to control a member if the company beneficially
owns 10% or more of the outstanding voting securities of a member which is a
corporation, or beneficially owns a partnership interest in 10% or more of the
distributable profits or losses of a member which is a partnership;

 

(b) a member will be presumed to control a company if the member and persons
associated with the member beneficially own (i) 10% or more of the outstanding
subordinated debt of a company, (ii) 10% or more of the outstanding voting
securities of a company which is a corporation or (iii) a partnership interest
in 10% or more of the distributable profits or losses of a company which is a
partnership;

 

(c) a company will be presumed to be under common control with a member if:

 

(i) the same natural person or company controls both the member and company by
beneficially owning 10% or more of the outstanding voting securities of a member
or company which is a corporation, or by beneficially owning a partnership
interest in 10% or more of the distributable profits or losses of a member or
company which is a partnership; or

 

(ii) a person having the power to direct or cause the direction of the
management or policies of the member or the company also has the power to direct
or cause the direction of the management or policies of the other entity in
question.

 

22



--------------------------------------------------------------------------------

2. Beneficial Owner. A “Beneficial Owner” of a security includes any person who,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares voting power and/or investment power
with respect to such security. Voting power includes “the power to vote, or to
direct the voting, of such security” and investment power includes “the power to
dispose, or to direct the disposition, of such security.”

 

A person is also a Beneficial Owner of a security if he has the right to acquire
beneficial ownership of such security, at any time within sixty days, including
but not limited to, any right to acquire through: (a) the exercise of an option,
warrant or right, (b) the conversion of a convertible security, (c) the power to
revoke a trust, discretionary account or similar arrangement, or (d) the
automatic termination of a trust, discretionary account or similar arrangement;
provided, however, that if the acquisition of an option, warrant, right,
convertible security or power described in (a), (b) or (c) is for the purpose of
maintaining or obtaining control over the issuer of the security, the holder of
the option, warrant, right, convertible security or power shall, immediately
upon such acquisition and regardless of when it is exercisable, be deemed a
beneficial owner of the underlying securities.

 

The possession of the legal power to vote and/or direct the disposition of
securities, absent unusual circumstances, will be sufficient to confer
beneficial ownership. Such power may be held directly, or indirectly, through
one or more controlled entities.

 

3. Material Relationship. The term “material relationship” has not been defined
by the Securities and Exchange Commission (the “SEC”). The SEC, however, is
likely to construe as material any relationship which tends to impact arm’s
length bargaining in dealings with a company, whether arising from a close
business connection, family relationship, a relationship of control or
otherwise. For example, you should conclude that you have such a relationship
with any organization of which you own, directly or indirectly, 10% more of the
outstanding voting stock, or in which you have some other substantial interest,
and with any person or organization with whom you have, or with whom any
relative (or any other person or organization as to which you have any of the
foregoing other relationships) has, a contractual relationship.

 

4. Member. Rule 0120 of the NASD’s Rules of Fair Practice defines the term
“member” to mean any individual, partnership, corporation or other legal entity
admitted to membership in the NASD, and Article l of the NASD’s By-Laws defines
the term “person associated with a member” to mean every sole proprietor,
partner, officer, director, or branch manager of any member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by such member (for example,
any employee), whether or not such person is registered or exempt from
registration with the NASD.

 

23



--------------------------------------------------------------------------------

Exhibit B

 

Wire Transfer Instructions

 

Wells Fargo Bank

ABA # 121000248

Cr: Corporate Trust Clearing

A/C# 1038377

FFC: Power SeraCare Life/First Equity Cap Esc, A/C #16110200

Attn: Kimberly A. Vann, (213) 614-3352

 



--------------------------------------------------------------------------------

Exhibit C

 

Form of Escrow Agreement

 

[Attached Hereto]

 



--------------------------------------------------------------------------------

SERACARE LIFE SCIENCES, INC.

 

Registration Rights Agreement

 

    

List of Purchasers

--------------------------------------------------------------------------------

1.    Marshall M. Becker 2.    Stanley S. Becker 3.    Murray Blitstein 4.   
Anthony Cappiello 5.    Castlerigg Master Investments Ltd. 6.    Catalysis
Partners, LLC 7.    Scott DeGhetto 8.    EL Equities, LLC 9.    Bernard R.
Feingold 10.    Robert Graifman 11.    Michael Groveman 12.    Geoffrey M. Haar
13.    William M. Hitchcock 14.    Linda Jacobson 15.    James G. Kreissman 16.
   Robert S. Krieger 17.    Joan B. Levine 18.    Kenneth R. Levine 19.    J.E.
McConnaughy Jr.



--------------------------------------------------------------------------------

    

List of Purchasers

--------------------------------------------------------------------------------

20.

   New Dimensions Trading Limited

21.

   Provco Ventures I, LP

22.

   Stager Partners LP

23.

   The Lincoln Fund, L.P.

24.

   Joshua Winkler